DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1, 3-23 are pending. Claims 1, 3, 4, 11, 12, 16, and 21-23 are currently amended. The amendments to the claims along with the replacement figures have overcome most of the drawing objections. One objection remains. The amendments to the claims have overcome the claim objections and they are withdrawn. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly those rejections are withdrawn. 
Applicant argues that the armature of Alfrey is not on the opposite side to the first magnet, but this is not entirely accurate, as the entire armature of Alfrey includes the magnetic armature portion 46, the shaft 30 and connection portion 29; where an armature is the part of the device that moves to transfer force in an electrical motor (i.e. linear solenoid or rotary motor), and most armatures are composed of magnetic flux carrying and non magnetic structural components for effecting such force transfer, this is in context with applicants disclosure as well (where the armature is made of a rubber sealing plate and a ferromagnetic flux carrying component.)    Applicant also argues that the shutter of Alfrey is not on the otherside of the dividing wall away from the magnet, but the shutter is fluidly sealed around its shaft armature at the packing 55, and is thus fluidly separated from the magnet as well as being on the opposite side of the magnet. The shutter being 24. Accordingly, applicants arguments are not commensurate in scope with the claims. It is also respectfully noted that it would be improper to import limitations from the written description into the claims under MPEP 2111, 2173.05(q). Considering that the amendments to the claims have necessitated further search and/or consideration and/or adjustment to the rejections, this action must be made Final. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the proper cross hatching:
Figure 2 discloses the through cavity 21, but there is a portion of the body (un numerated) 

    PNG
    media_image1.png
    516
    922
    media_image1.png
    Greyscale

that is not hatched on the left hand side of the figure, which could be interpreted as an opening in the body, or some break that would indicate the fluid cannot be fully stopped via closing of the shutters; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfery (US 2297854) in view of Kramer (US 2969088); 
Claims 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfery in view of Kramer, as applied to claim 1 above, and further in view of Thornbery (US 2229826); 
Claims 16, 22, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfery in view of Kramer, as applied to claims 1 and 15  above, and further in view of Shah (US 5785511); 

Alfery discloses in claim 1:  (see at least annotated figure 1 below)


    PNG
    media_image2.png
    850
    691
    media_image2.png
    Greyscale

A valve for fluids (figure 1), or gases (col 2 ln 22, gas or other fuel), comprising: an inlet passage (at 11) for a fluid; an outlet passage (at 12) for the fluid; a shutter (24/ 30/ 46, which is fluidly) interposed between the inlet passage and the outlet passage and movable along a movement direction (central axis of 30 in reciprocal axial fashion) between an open position (i.e. 24 moved away from seat 15 when 60/65 presses against 29 to open the valve), in which it allows the flow of the fluid from the inlet passage to the outlet passage along a sliding direction (flow along central axis of 11 and 12), and a closed position (as seen figure 1), in which it prevents the flow of fluid; a first magnet (electromagnet of 35/42) of the retaining type operatively active on the shutter for attracting and/or keeping the shutter itself towards the open position (Col 2 ln 58-72 to hold the valve open until the thermocouple electromagnet is not sufficiently energized or fully de-energized via flame extinguishment, at which time the spring 52 will close the valve); said first magnet being configured to generate magnetic field lines (at 1010 from north to south pole of the u-shaped bar of the electromagnet 42, as is necessary for the electromagnet to operate when energized) at the shutter (to attract 46 of the shutter to the electromagnet of 44 at 42); a box-shaped body (35/37 is box shaped when taken in cross section and under a broad reasonable interpretation, is cylindrically “hat” box or cup shaped for…) containing the first magnet and extending along the movement direction between an outer face (at 1002) and an inner face (at 1004) with respect to an inner volume (at 18) of the valve interposed between the inlet passage and the outlet passage; wherein said box-shaped body comprises a dividing wall (37) made of [metal] material (metal shell Col 2 ln 35) and arranged between the inner volume and a housing (that of 35) in which the first magnet [first] is positioned (44/42 is positioned therein); said dividing wall being arranged outside the dimensions of the first magnet according to the movement direction (i.e. the dividing wall 37 is arranged to delimit the separation between the fluid chamber 18 and the inner portions of the electromagnet), and said shutter (30 is extending through the wall 37 and…) being arranged on an opposite side to the first magnet with respect to the dividing wall (at least that of the shutting portion 24 of the shutter 24/30/46) so as to prevent the gas from coming into contact with the first magnet; said shutter being at least partly made of a magnetic (46 of the shutter is partially made as an armature of magnetic material…) (the following taken in the alternative under MPEP 2131) and/or ferromagnetic material so as to be traversed by a transverse component of said magnetic field lines with respect to the movement direction (i.e. be attracted to the electromagnet portion of 44) and extending beyond said dividing wall (as discussed) so that said transverse component (of the magnetic flux) interacts with the shutter (via portion 46 so as to aid in operation of the shutter…) between the open position and the closed position wherein said shutter has a lateral portion (at 1006) thereof that overlaps a geometric protrusion (42) of the magnet on a (transverse) plane passing through the shutter and orthogonal to the movement direction (i.e. 46 and the ends there along at 1006 being transverse to the central axis of 30); said lateral portion being at least partly made of a magnetic (as required for the armature the case) and/or ferromagnetic material (as necessarily the case.)  Alfery does not explicitly disclose: utilizing a ferromagnetic material for either the dividing wall or the shutter armature; but considering that Kramer teaches: using iron for the purpose of its general hard rigidity and its ferromagnetic properties (Col 2 lns 51-52, ln 64-66), 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a metallic material such as an iron for the parts of the electromagnetic valve of Alfery such as the metallic body/casing metal and the metallic shutter armature of Alfery as taught in Kramer for the purpose of for example economizing material selection/use, utilizing a durable hard metallic material such as iron and for the selective magnetic flux carrying capacities of the iron material itself so as to complete the magnetic flux attraction between the shutter armature of Alfery an the electromagnet of Alfery as taught in Kramer; especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Alfery discloses (as modified for the reasons discussed above) in claim 3: The valve according to claim 1, wherein said dividing wall is afforded in a single body (37 is a single body integrally connected to the outside of 35) with the box-shaped body or with a central insert of the box-shaped body that occupies the volume interposed between the first magnet, so as to isolate the first magnet from the inner volume (37 isolates 44 from 18); although Alfery does not disclose: the dividing wall a single integral body with the box-shaped body;  Although Thornbery teaches: the dividing wall a single integrally formed wall (at 21) formed from a single sheet for the purpose of for example simple construction through put; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to form the dividing wall and box shaped body of Alfery as taught in Thornbery of a single unitary integral body for the purpose of simplifying construction throughput and, especially since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Alfery discloses (as modified for the reasons discussed above) in claim 4: The valve according to claim 1, wherein said dividing wall is a separate piece from the box-shaped body (37 is a separate piece formed together with 35 to work as a unit) or (the use of or considered an alternative grouping under MPEP 2131) from a central insert of the box-shaped body that occupies the volume interposed between the first magnet. 

Alfery discloses (as modified for the reasons discussed above) in claim 5: The valve according to claim 1, wherein the box-shaped body comprises an outer wall (35) made of [metallic] material so as to convey the field lines towards the dividing wall; Alfery does not disclose: the outer wall made of ferromagnetic material, although as taught in Kramer, using iron as a forming material (which is a ferromagnetic material), 
Accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a metallic material such as an iron for the parts of the electromagnetic valve of Alfery such as the outer wall of the metallic body/casing metal as taught by the use in Kramer for the purpose of for example economizing material selection/use, utilizing a durable hard metallic material such as iron; especially considering for the reasons discussed above.

Alfery discloses (as modified for the reasons discussed above) in claim 6: The valve according to claim 1, wherein said shutter extends orthogonally to the movement direction (46 extends transvers to the central axis of 30) and has a surface extension (i.e. the extension of 1006 away from the central axis) substantially equal to a transverse section of said box-shaped body with respect to said movement direction (46 width matches the width of 42 outer limits to be magnetically attracted thereto, which matches the arrangement of figure 1, plate 16 to yoke of 10 of the instant application). 

Alfery discloses (as modified for the reasons discussed above) in claim 7: The valve according to claim 1, wherein said shutter is made of at least two pieces (46 and 24) constrained to each other (via 30) and integral with the movement of the shutter (for the purpose of translating the reciprocal axial movement.)  

Alfery discloses (as modified for the reasons discussed above) in claim 8: The valve according to claim 1, wherein the dividing wall is arranged at the inner face  (at 1004) of the box-shaped body to delimit the inner volume (18) with respect to the box-shaped body. 

Alfery discloses (as modified for the reasons discussed above) in claim 9: The valve according to claim 1, wherein the dividing wall faces the shutter (that of 24 facing inwards, and that of 46 when facing outwards), when the latter is kept in the open position. 

Alfery discloses (as modified for the reasons discussed above) in claim 10: The valve according to claim 1, comprising an elastic element (spring 52) interposed between the dividing wall and the shutter to facilitate the movement of the shutter from the open position to the closed position (as discussed above, claim 1.) 

Alfery discloses (as modified for the reasons discussed above) in claim 11: The valve according to claim 1, wherein the outer face (i.e. at 1002) of the box-shaped body comprises a removable bottom (38 can be unscrewed from the main body 10 to allow 35 to be removed so as…) to allow access from the external environment to the housing in which the first magnet (44) is arranged. 

Alfery discloses (as modified for the reasons discussed above) in claim 12: The valve according to claim 1, wherein the first magnet comprises an electromagnet (44) configured to generate magnetic field lines able to attract the shutter (46) into the open position and keep it in such position (as discussed above claim 1.) 

Alfery discloses (as modified for the reasons discussed above) in claim 13: The valve according to claim 1, wherein said box-shaped body has a hole (cable port from 100) communicating with the housing for allowing the passage of at least one cable (88) between the housing and the external environment (to complete the thermocouple.)  

Alfery discloses (as modified for the reasons discussed above) in claim 14: The valve according to claim 1, wherein the shutter comprises a first plate (i.e. 29), which defines a support surface (that of 29) for the shutter on the inner face when the shutter is in the open position, and a second sealing plate (of 24 at 25) to prevent the flow of fluid between the inlet passage and the outlet passage when the shutter is in the closed position. 

Alfery discloses (as modified for the reasons discussed above) in claim 15: The valve according to claim 1, claims, comprising a movement member (at 65) for moving the shutter along the movement direction and operatively associated with the shutter for moving it from the closed position towards the open position (as discussed, Col 2 ln 5-13, 72 is pressed, moving 65 against 29 to reset the open position of shutter.)  

Alfery discloses (as modified for the reasons discussed above) in claim 16: The valve according to claim 15, comprising a second means (72/60/67/65) operatively active between a fixed portion of the valve (63) and the movement member for moving the movement member itself along the movement direction. Alfery does not disclose: a second magnet; Shah disclose: a second magnet (48 figure 1, arranged to connect to the plunger 54 for the purpose of automatically controlling the reset of the pilot burner via solenoid actuator, abstract; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange a second magnetic attraction means as taught in Shah for that of the actuator of the second means of Alfery, where the solenoid actuator of Shah can be arranged to connect to the rod of 60 of Alfery as taught in Shah, for the purpose of automatically controlling the reset of the pilot burner via solenoid actuator as taught by Shah. 

Alfery discloses (as modified for the reasons discussed above) in claim 17: The valve according to claim 1, comprising a through cavity (inside of 25) interposed between the inlet passage and the outlet passage and extending along the movement direction so as to face towards the shutter; said through cavity comprising a further inlet passage (bottom opening of 25) in fluid communication with the inlet passage, and a further outlet passage (top opening of 25 at 15) in fluid communication with the outlet passage; said further inlet passage and said further outlet passage being arranged along the movement direction transversally to the inlet passage and the outlet passage arranged along the sliding direction. 

Alfery discloses (as modified for the reasons discussed above) in claim 18: The valve according to claim 17, further comprising a movement member (65) for moving the shutter along the movement direction and operatively associated with the shutter for moving it from the closed position towards the open position, wherein the movement member is inserted in the through cavity (64 to 25) to allow the movement of the movement member along the movement direction. 

Alfery discloses (as modified for the reasons discussed above) in claim 19: A valve comprising two stages (24 closed against 25 at stage 1, 65/flow interrupter closed against top of 25 at 15 and push against 29 stage two, to retain 24 in the open position, then retracting the valve at 65/flow interrupter to open passage completing stage 2, see Col 5 ln 5-16), wherein at least a first stage comprises the characteristics of the valve according to claim 1. 

Alfery discloses (as modified for the reasons discussed above) in claim 20: A valve comprising two stages, wherein at least a first stage comprises the characteristics of the valve according to claim 17, wherein a second stage comprises a further shutter (flow interrupter, at 1008) movable along the movement direction between a locked position, in which it disables the passage of fluid between the through cavity (as discussed Col 5 ln 5-16) and the outlet opening, and a sliding position (i.e. open position), in which it is distanced from the further outlet passage to allow the fluid to reach the outlet opening. 

Alfery discloses (as modified for the reasons discussed above) in claim 21: The valve according to claim 20, comprising a movement member (65 where inner portion of 65 at the threaded connection with 60 forcibly allows) for moving the shutter along the movement direction and operatively associated with the shutter for moving it from the closed position towards the open position (when 65 engages with 24 to move the bottom shutter to the open position, and see pg 4 col 2 ln 5-26), wherein the movement member is operatively active on both shutters (in as much as 65 retains 1008 on the rod 60 and 65 presses against 29 to move against 24 and open the shutter at 24…) and (thus) is configured to move the shutter and the further shutter. 

Alfery discloses (as modified for the reasons discussed above) in claim 22: The valve according to claim 20, comprising a movement member (65 where inner portion of 65 at the threaded connection with 60 forcibly allows) for moving the shutter along the movement direction and operatively associated with the shutter for moving it from the closed position towards the open position (when 65 engages with 24 to move the bottom shutter to the open position, and see pg 4 col 2 ln 5-26), and a second [means] (72/60/67/65)  operatively active between a fixed portion of the valve (63) and the movement member for moving the movement member itself along the movement direction,  wherein the movement member comprises a rod-shaped body (inner portion of 65 at threaded connection of 60 to 65) passing through the further shutter (1008) and a portion (spring 75) interacting with the second means (72/60/67/65). Alfery does not disclose: a second magnet; Shah disclose: a ferromagnetic portion (core a second magnet 48 figure 1, arranged to connect to the plunger 54 for the purpose of automatically controlling the reset of the pilot burner via solenoid actuator, abstract); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange a second magnet as taught in Shah for that of the actuator of the second means of Alfery, where the solenoid actuator of Shah can be arranged to connect to the rod of 60 of Alfery as taught in Shah, for the purpose of automatically controlling the reset of the pilot burner via solenoid actuator as taught by Shah.  

Alfery discloses (as modified for the reasons discussed above as best understood) in claim 23: The valve according to claims 20, comprising: a movement member (65 where inner portion of 65 at the threaded connection with 60 forcibly allows) for moving the shutter along the movement direction and operatively associated with the shutter for moving it from the closed position towards the open position, a second [means] (72/60/67/65) operatively active between a fixed portion of the valve (63) and the movement member for moving the movement member itself along the movement direction,  a first electromagnetic circuit (via couple 88 to generate flux circuit through 42 and to hold 46 to the electromagnet) operatively connected to the first magnet and a second [control] (generated via forcible biasing of the springcoil 75 of Alfery) operatively connected to the second [means]  ; said first electromagnetic circuit and said second [control] being independent from each other so that the movement along the movement direction of the further shutter is independent from the movement of the shutter along the movement direction (as modified for the reasons discussed above); Alfery does not disclose: a second magnet, nor a second electromagnetic circuit; Shah disclose: a ferromagnetic portion (core a second magnet 48 figure 1) with a second electromagnetic circuit (current coil circuit via 49, arranged to actuate the plunger 54 for the purpose of automatically controlling the reset of the pilot burner via solenoid actuator, abstract); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange a second magnet and second current coil circuit as taught in Shah for that of the actuator of the second means of Alfery, where the solenoid actuator of Shah can be arranged to connect to the rod of 60 of Alfery as taught in Shah and the solenoid current coil circuit of Shaw can be arranged to actuate the second means/magnet of Alfrey/Shaw as modified, all for the purpose of remotely and automatically controlling the reset of the pilot burner via solenoid actuator as taught by Shah.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ray (US 2353848) discloses a solenoid valve with a movable core or magnetic armature on the fluid side of a separating diaphragm, see figure 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753